Citation Nr: 0728933	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-32 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for post 
traumatic stress disorder (PTSD), and if so, whether it 
should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

The Board notes that the veteran submitted a February 2004 
intake examination and a June 2004 addendum in support of his 
claim.  It appears that the RO did not consider this evidence 
in their August 2004 statement of the case.  However, the 
veteran waived agency of original jursidiction review of the 
evidence in an August 2007 Informal Hearing Presentation.  
Thus the evidence may be considered by the Board.


FINDINGS OF FACT

1.  An unappealed rating decision in January 2002 denied 
service connection for PTSD.  

2.  Evidence received since the January 2002 decision is not 
cumulative of the evidence previously in the record and is 
sufficient, when considered with the evidence previously of 
record, to raise a reasonable possibility of substantiating 
the claim.

3.  The awarded decorations and medals show that the veteran 
received the combat medical badge.

4.  There is medical evidence of record which links the 
veteran's duties as a combat medic to his diagnosis of PTSD.




CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim 
for service connection PTSD is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (2006).

2.  PTSD was incurred in, or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.304(f) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2003).  Given the favorable 
outcome below no conceivable prejudice to the veteran could 
result from this adjudication.  In this regard, the agency of 
original jurisdiction will be responsible for addressing any 
VCAA notice defect with respect to the rating and effective 
date elements when effectuating the award.  .  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)

Analysis

The Claim to Reopen:

By a rating decision of January 2002, the RO denied the 
veteran's claim for entitlement to service connection for 
PTSD.  The veteran submitted an untimely notice of 
disagreement in October 2003.  Therefore, the January 2002 
decision is a final decision.  38 U.S.C.A. § 7105.  The 
veteran reopened his claim for service connection for PTSD in 
January 2004.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7140(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

The evidence of record at the time of the January 2002 final 
decision included the veteran's service medical records, a 
March 2001 psychiatric examination, and a VA psychiatric 
examination dated October 2001.

In January 2004, the veteran submitted a request to reopen 
his claim for entitlement to service connection for PTSD.  
The evidence submitted since the January 2002 final decision 
includes VA psychiatric records, a February 2004 psychiatric 
evaluation showing a possible diagnosis of PTSD, and a June 
2004 addendum to the February 2004 evaluation showing a 
confirmed diagnosis of PTSD.  

The evidence of record prior to the January 2002 decision 
included a diagnosis of schizophrenia, but no diagnosis of 
PTSD.  The newly submitted evidence includes a psychiatric 
evaluation and addendum reflecting a diagnosis of PTSD, as 
well as indicated that the veteran received treatment for his 
PTSD.  These records were not available to the RO prior to 
their January 2002, decision and bear directly and 
substantially upon the issue for consideration.  Accordingly, 
the Board finds that new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for PTSD.

De Novo Review:

The veteran contends that he has PTSD as a result of his 
service as a combat medic in Vietnam.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

Establishment for service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f); See also Cohen v. Brown, 10 Vet. App. 
128 (1997).

A diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  38 C.F.R. § 3.304(f).  The United States Court of 
Appeals for Veterans Claims (Court) has taken judicial notice 
of the mental health profession's adoption of the DSM-IV as 
well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke...in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-41 (1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statements 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressor.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).

The veteran's service medical records show no diagnoses of, 
or treatment for, mental or psychiatric disabilities.  The 
veteran's report of medical history and examination upon 
induction, dated April 1969, noted no psychiatric 
abnormalities and no complaints of depression, nightmares, or 
nervous trouble.  The veteran's examination upon separation, 
dated November 1970, similarly notes no psychiatric 
abnormalities.

The veteran's service records show that he received the 
National Defense Service Medal, the Vietnam Campaign Medal, 
the Vietnam Service Medal, with two overseas bars, and the 
Combat Medical Badge.  

The veteran was afforded a VA general examination in October 
2001.  The examiner noted a history of schizoaffective 
disorder, depression, and PTSD.  The examiner also noted a 
history of some flashbacks and auditory hallucinations that 
had not repeated since the start of medication.  The veteran 
also complained about memory loss including not being able to 
remember names in the past couple years.  The examiner 
provided a diagnosis of schizoaffective disorder, PTSD, and 
depression.  

The veteran was also afforded a VA psychiatric evaluation 
conducted in October 2001.  The examiner noted the veteran's 
military history of combat medic, and indicated that the 
veteran reported seeing a considerable amount of death and 
dying.  The veteran reported nightmares about his Vietnam 
experience about once a month and episodes of depression 
since the mid 1980's that are accompanied by languor, 
anhedonia, anergia, and fatigue.  The examiner stated that 
the veteran did not report any further symptom associated 
with PTSD.  The veteran's first episode of psychosis was in 
the 1980s when he started hearing voices and became 
delusional.  The examiner noted that the veteran's 
psychiatric history did not begin until the 1980's.  
Examination revealed that the veteran was alert and oriented, 
and seemingly in good contact with the more routine aspects 
of reality.  He did not show overt signs or symptoms of 
psychosis at the time of examination.  He described himself 
as depressed, and reported spending about 20 hours a day in 
bed, and having little or no interest in doing anything other 
than exisitng.  His affect was slightly hypormanic and 
somewhat inappropriate.  Mood was euthymic in contract to his 
report of his massive episode of depression.  The examiner 
provided a diagnosis of schizoaffective disorder currently in 
partial remission.

A medical opinion from his treating psychiatrist dated March 
2001 noted that upon examination, the veteran had good 
hygiene, was neat and articulate, and had no psychomotor 
agitation or retardation.  There was no impairment of impulse 
control and no unusual mannerisms.  His speech was 
spontaneous, and normal.  Thought processes were normal and 
relevant, with no circumstantial thinking.  His mood was 
anxious and his affect was calm and full range.  He had no 
delusions or hallucinations, and insight and judgment were 
good.  The psychiatrist provided a diagnosis of 
schizophrenia, chronic, paranoid type, and depressive 
disorder not otherwise specified.  A GAF score of 60 was 
assigned.  Treatment records dated May 1994 through June 2001 
showed treatment with the psychiatrist at Community 
Integration Inc., for the veteran's psychiatric disorder.  

VA treatment records dated January 2004 through March 2004 
reflected treatment for schizophrenia, in remission.

The veteran submitted a subsequent examination report dated 
February 2004 with a June 2004 addendum.  The February 2004 
intake examination report indicated that the veteran reported 
symptoms including daily intrusions, and ruminations about 
Vietnam, seep disturbance, depression, anxiety, and 
survivors' guilt.  He also stated that he thought often about 
his friend who was killed there, as well as reported that he 
dealt with a great deal of stress while serving as a combat 
medic, including treating wounded who were sometimes 
butchered beyond recognition.  He additionally reported being 
exposed to incoming rocket, mortar, and artillery fire.  The 
examiner summarized the veteran's post-military history and 
noted that the veteran had his first onset of adult-onset 
schizophrenia while living in Texas.  Upon mental status 
examination, the veteran exhibited spontaneous speech, 
delivered in a clear, calm and rational manner.  There was no 
evidence of delusional disorganized thinking, hallucinations, 
or overt psychosis.  Attention, concentration, judgment and 
insight were fair.  The veteran also reported sleep 
disturbance, depression, and isolation.  The examiner noted 
that the veteran was very likely to be dual diagnostic.  The 
examiner opined that the veteran had been exposed to 
significant trauma that would warrant a diagnosis of PTSD, 
and it appeared that the diagnosis of PTSD preceded the 
diagnosis of schizophrenia.  The examiner provided diagnoses 
of schizophrenia, rule out PTSD, and rule out Dysthymic 
Disorder.  A GAF of 44 was provided.  

A June 2004 addendum to the February 2004 intake examination 
indicated that after several session of psycho-therapy, the 
veteran was dual-diagnostic, and suffering from both 
schizophrenia and PTSD.  The examiner stated that although 
the veteran has a primary diagnosis of schizophrenia, he was 
exposed to many traumatic and life impacting events while 
serving as a combat medic in Vietnam.  The examiner provided 
a revised diagnosis of schizophrenia - paranoid type, PTSD - 
chronic, delayed, and dysthymic disorder.  A GAF of 44 was 
provided.  

The veteran contends that the numerous stressors he 
experienced during his service as a combat medic in Vietnam 
caused his PTSD.  The Board observes that the veteran 
received the combat medical badge.  Therefore, his lay 
assertions are sufficient in supporting his claimed stressors 
related to his duties as a combat medic.  The Board notes 
that there are medical records in support of the veteran's 
claim and there are medical records against the claim.  In 
this regard, the Board notes that a VA examination in October 
2001 and private medical records dated May 1994 through June 
2001 provided diagnoses of schizophrenia.  However, while 
there was no detailed rationale given for not providing a 
diagnosis of PTSD, the October 2001 VA examiner did note that 
at the time of the examination the veteran did not endorse 
PTSD symptoms.  On the other hand, the Board notes that the 
February 2004 intake examination noted several symptoms which 
were associated with the diagnosis of PTSD and opined that it 
was very likely that the veteran was dual diagnostic, having 
both schizophrenia and PTSD.  In the June 2004 addendum, the 
psychiatrist opined that the veteran, after several sessions, 
in fact had a primary diagnosis of schizophrenia but also 
confirmed a diagnosis of delayed onset PTSD.  The 2004 
reports show a diagnosis of PTSD which is related to the 
veteran's duties as a combat medic in service.  

The Board finds that the medical reports for and against the 
claim are both probative and credible.  Therefore, the Board 
finds that the evidence is in equipoise as to whether the 
veteran currently has PTSD based on his combat experience in 
service.  As such, the Board will apply the benefit-of-the-
doubt doctrine in awarding service connection for PTSD.

	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for PTSD is granted.




____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


